DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saar et al. (10,716,691) in view of Djidics (2,409,549). Saar discloses a crimping device (160; Fig. 15A) having a housing (162) and a bore (170) and at least three extendable mechanisms (pair of arms; 172; Fig. 16A). Fig. 16A shows 24 total arms (172) there being 12 extendable mechanisms having first and second arms equally spaced about the bore (170). Each of the first and second arms (172) have first axial ends (174) that are hingedly connected to the housing (col. 14, lines 18-21) and are hingedly connected at second axial ends (where 178 is pointing; Fig. 16B) to each other by bearing elements (178) of a compression sleeve (168; Figs. 19A,19B) (col. 14, lines 48-55).  The first and second arms (172) hinge (Fig. 16A to Fig. 16B) as the housing (162) is rotated in order to move from a first dilated position (Fig. 16A) to a second contracted position (Fig. 16B). The first and second arms (172) are a same length and means for equi-displacing the first axial ends comprises the cam wheel (162) which is rotatable by a gearing (176) (col. 14, lines 21-25) engaged with a rack, lead screw or other gearing. Regarding claims 2 and 3, the hinged connection (where 178 is pointing; Fig. 16B) at the second axial ends of the first and second arms (172) to each other is .
Claims 8,9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saar et al. (10,716,691) in view of Djidics (2,409,549). Regarding claims 8,9 and 11, Saar teaches a second embodiment of bearing elements (306; col. 15, lines 58-60 and col. 16, lines 22-25) which are constructed as a plurality of wedges that spirally overlap during crimping and are slideably secured in a cam wheel (318)(col. 16, lines 49-54). Regarding claim 12, the first axial ends (174) of the arms (172) move in an arc defined within bore (180) as the housing rotates. Regarding claims 13 and 14, a radial spacing of the arms (172) relative to the housing (162) and to the bore center (170) remains constant during contraction (Fig. 16A) and the spacing is reduced as the crimping operation happens (Fig. 16B). It would have been obvious the skilled artisan that in a crimping device having a housing and extendable mechanisms, using a .
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saar et al. (10,716,691) in view of Djidics (2,409,549) and further in view of Serrano et al. (7,748,248). Saar does not disclose a biasing spring for the first axial ends of the first and second arms. Serrano teaches biasing springs (50; col. 4, lines 51 -55) for biasing first axial ends of arms (12) (Figs. 6 and 7) in a crimping device. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the extendable assembly of Saar with biasing springs as taught by Serrano in order to bias the arms inwardly as is known in the crimping art.

Response to Arguments
Applicant's arguments filed 3-16-2021 have been fully considered but they are not persuasive. Applicant is arguing the claim language “displaceable relative to each other” in claim 1 which has a single specification cite (page 4, lines 1 and 2).  There is no means for displacing or structure for displacing claimed.  Absent claimed structure for creating the displacement the Examiner reads this limitation as relative movement in a change of position.  Both of the axial ends of the arms (172) of Saar move and therefore they move relative to one another.  In Saar, Fig. 16A the first axial ends of the arms (172) are located at a first position at some angle relative to one another and when the device is rotated into the dilated condition (Fig. 16B), the first axial ends move also into an angular position as shown in Fig. 16B.
.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725